DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-3, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Pat. .
Specifically, regarding Claim 1, Zhou discloses a method for controlling a heat exchanger in a vehicle, the method comprising: controlling a flow of coolant from each of a first coolant system (105, 139) and a second coolant system (101, 109) through the heat exchanger (133; FIG. 1) but does not disclose the claimed model or conditions. 
However, Brockley discloses controlling based on an estimated coolant temperature model and one or more dynamic conditions of the vehicle (p. 1, ll. 27-33, p. 12, ll. 9-11).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the method of Brockley to control a future temperature and increase driving efficiency.
Regarding Claim 2, Zhou discloses that the first coolant system includes a battery coolant system (105) including a battery of the vehicle (col. 3, ll. 7-9), and wherein the second coolant system includes an engine coolant system (101) including an engine of the vehicle (col. 2, ll. 34-36).
Regarding Claim 3, Zhou discloses substantially all of the limitations of the present invention but does not disclose the claimed conditions.  However, Brockley discloses that the one or more dynamic conditions of the vehicle includes an engine temperature (p. 12, ll. 13-20), wherein the estimated coolant temperature model is based at least on information from an electronic horizon data source (p. 13, ll. 1-12).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the method of Brockley to control a future temperature and increase driving efficiency.
Regarding Claim 10, Zhou discloses a vehicle system comprising: a first coolant system (105, 139) and a second coolant system (101, 109), a heat exchanger (133; FIG. 1) coupled to each of the first coolant system and the second coolant system, but does not disclose the claimed controller.  However, Brockley discloses a controller with computer readable instructions stored on non-transitory memory that, when executed, cause the controller to: estimate coolant temperatures for an upcoming vehicle trip, schedule operation of the heat exchanger to exchange heat between coolant from the first coolant system and coolant from the second coolant system based on the estimated coolant temperatures, and during the vehicle trip, adjust operation of the heat exchanger based on dynamic vehicle data (p. 4, ll. 9-19, p. 5, line 35 - p. 6, line 11).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the method of Brockley to control a future temperature and increase driving efficiency.
Claim 11, 17, and 18 are directed to a system but include the same scope of limitations as those above and are rejected for the same reasons as those shown above.
Regarding Claim 20, Brockley discloses that estimating the coolant temperatures includes mapping wheel power and/or torque request estimations (power output operating conditions) for the vehicle trip and/or vehicle mode of operation estimations for the vehicle trip to a respective coolant temperature model for each of the first coolant system and the second coolant system, the wheel power and/or torque request estimations and the vehicle mode of operation estimations being derived from the road load and drive event estimations for the vehicle trip (col. 8, ll. 14-26, col. 11, ll. 21-32).

Claims 4, 8, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Brockley in view of Hanssen et al. (U.S. Pat. No. 8,217,620, hereinafter “Hanssen”). 
The combination of Zhou and Brockley discloses substantially all of the limitations of the present invention but does not disclose the claimed vehicle.  
However, Hanssen discloses (i) a hybrid vehicle, the method further comprising operating in one of a plurality of vehicle operation modes including a first, battery operated mode, where the vehicle is operated only via the battery, a second, engine-operated mode, where the vehicle is operated only via the engine, and/or a third, hybrid mode, where the vehicle is operated via the battery and the engine (col. 1, ll. 43-45), as recited in Claim 4, and (ii) the vehicle is operated in the third, hybrid mode and wherein during the third, hybrid mode, responsive to determining that the engine and the battery are each maintained within a threshold range of an ideal operating temperature, the heat exchanger is deactivated and no coolant from the battery coolant system, the ISC coolant system, and the engine coolant system is directed to the heat exchanger (e.g., upon an initial activation of the vehicle while in a hybrid mode at a temperature within the threshold range), as recited in Claim 8.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hanssen with the method of Zhou and Brockley to provide a user-selectable series of times and distances for mode operation (e.g., provide varying functionality for particular driving requirements) and further increase resource efficiency. 
Regarding Claim 9, Zhou discloses that controlling the flow of coolant through the heat exchanger comprises flowing coolant from the battery coolant system (105) to the engine coolant system (101) to heat up a heater core (161) for a cabin heating system of the vehicle (via 107; col. 3, ll. 28-31). 
Regarding Claim 16, the combination of Zhou and Brockley discloses substantially all of the limitations of the present invention, and Brockley further discloses a hybrid powertrain control module that is communicatively coupled to one or more sensors of the second coolant system and to an electronic horizon data source, the estimated coolant temperatures being estimated based on data received from the one or more sensors and/or the electronic horizon data source (p. 7, ll. 10-22, p. 12, ll. 13-20). 
The combination of Zhou and Brockley does not disclose the claimed one or more sensors of the first coolant system.  However, Hanssen discloses one or more sensors of the first coolant system (col. 5, ll. 5-9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou and Brockley with the method of Hanssen to provide real-time feedback to ensure operational efficiency and safety.
Claim 19 is directed to a system but includes the same scope of limitations as those of above and is rejected for the same reasons as those shown above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou, Brockley, and Hanssen in view of Porras et al. (U.S. Pat. Publ. No. 2018/0215231, hereinafter “Porras”).  
The combination of Zhou, Brockley, and Hanssen discloses substantially all of the limitations of the present invention, and Brockley further discloses that the estimated coolant temperature model indicates an estimated coolant temperature for the engine coolant system for each of the plurality of vehicle operation modes as a function of one or more trip parameters for a vehicle trip and the one or more dynamic conditions of the vehicle (p. 13, ll. 1-12), but does not disclose the claimed estimated coolant temperature for the battery coolant system.
However, Porras discloses an estimated coolant temperature [table] for a battery coolant system (¶ [0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Porras with the method of Zhou, Brockley, and Hanssen to ensure proper coolant flow to meet both energy storage and engine thermal requirements. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou, Brockley, and Hanssen in view of Zhao et al. (U.S. Pat. No. 9,067,589, hereinafter “Zhao”) and further in view of Johnston et al. (U.S. Pat. No. 8,336,319, hereinafter “Johnston”).
The combination Zhou, Brockley, and Hanssen discloses substantially all of the limitations of the present invention but does not disclose the claimed vehicle.  
However, Zhao discloses a vehicle operated in a first, battery-operated mode and wherein, responsive to determining from the one or more dynamic conditions of the vehicle and/or information from an electronic horizon data source an indication of an upcoming activation of the engine while the engine is shut off in the first, battery-operated mode (col. 1, ll. 53-57, 60-65).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao with the method of Zhou, Brockley, and Hanssen to optimize fuel economy of a HEV by scheduling in advance the SOC target setpoints along a route. 
The combination of Zhou, Brockley, Hanssen, and Zhao discloses substantially all of the limitations of the present invention but does not disclose the claimed directing.  However, Johnston discloses [directing] coolant from the battery coolant system directed to the heat exchanger to heat coolant from the engine coolant system that is directed to the heat exchanger (e.g., in a second mode with coolant circulated serially; col. 3, ll. 7-9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnston with the method of Zhou, Brockley, Hanssen, and Zhao to increase coolant system efficiency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou, Brockley, and Hanssen in view of Kristinsson et al. (U.S. Pat. Publ. No. 2012/0290149, hereinafter “Kristinsson”) and further in view of Johnston. 
The combination Zhou, Brockley, and Hanssen discloses substantially all of the limitations of the present invention but does not disclose the claimed mode.   
However, Kristinsson discloses that the vehicle is operated in the second, engine-operated mode and wherein, responsive to determining during the operation in the second, engine-operated mode from the one or more dynamic conditions of the vehicle and/or information from an electronic horizon data source that the vehicle is predicted to enter a geo-fenced area in which engine operation is prohibited (¶ [0034]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kristinsson with the method of Zhou, Brockley, and Hanssen to predict and preserve a determined amount of power required to operate the vehicle along a geo-fenced area.
The combination of Zhou, Brockley, Hanssen, and Kristinsson discloses substantially all of the limitations of the present invention but does not disclose the claimed directing.  However, Johnston discloses [directing] coolant from the engine coolant system is directed to the heat exchanger to heat coolant from the battery coolant system and/or the ISC coolant system that is directed to the heat exchanger (e.g., operation from a second mode to a first mode wherein coolant is circulated for each individual loop; col. 3, ll. 7-9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnston with the method of Zhou, Brockley, Hanssen, and Kristinsson to increase coolant system efficiency.

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Brockley, and further in view of Hanssen, Johnston, and Ulrey et al. (U.S. 8,387,572. Hereinafter “Ulrey”).
The combination of Zhou and Brockley discloses substantially all of the limitations of the present invention and Zhou further discloses a heater core for a cabin heating system of the vehicle (col. 3, ll. 32-34), but does not disclose the claimed converter, charger and cooler.  However, Hanssen discloses a system comprising a DC/DC converter (col. 19, ll. 4-7).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hanssen with the method of Zhou and Brockley to ensure accurate operational DC voltage parameters.
The combination of Zhou, Brockley, Hanssen discloses substantially all of the limitations of the present invention but does not disclose the claimed charger and cooler.  However, Johnston discloses a charger for charging the battery (col. 3. ll. 19-21).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnston with the method of Zhou, Brockley, and Hanssen to ensure a proper energy storage charge.
The combination of Zhou, Brockley, Hanssen, and Johnston discloses substantially all of the limitations of the present invention but does not disclose the claimed cooler.  However, Ulrey discloses an engine coolant system comprising an exhaust gas recirculation (EGR) cooler (54).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ulrey with the method of Zhou, Brockley, Hanssen, and Johnston to limit or control an engine combustion temperature.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833